Case 4:21-cv-02723 Document 1-2 Filed on 08/20/21 in TXSD Page 1 of 13




                        EXHIBIT B
Case 4:21-cv-02723 Document 1-2 Filed on 08/20/21 in TXSD Page 2 of 13

                 2021-44185 / Court: 215
Case 4:21-cv-02723 Document 1-2 Filed on 08/20/21 in TXSD Page 3 of 13
Case 4:21-cv-02723 Document 1-2 Filed on 08/20/21 in TXSD Page 4 of 13
Case 4:21-cv-02723 Document 1-2 Filed on 08/20/21 in TXSD Page 5 of 13
Case 4:21-cv-02723 Document 1-2 Filed on 08/20/21 in TXSD Page 6 of 13
     Case 4:21-cv-02723 Document 1-2 Filed on 08/20/21 in TXSD Page 7 of 13                       8/11/2021 10:22 AM
                                                                        Marilyn Burgess - District Clerk Harris County
                                                                                             Envelope No. 56198234
                                                                                                       By: Iliana Perez
                                                                                          Filed: 8/11/2021 10:22 AM



                                        NO. 2021-44185

ANISSA MEDINA,                               §           IN THE DISTRICT COURT OF
                                             §
       Plaintiff,                            §
                                             §
v.                                           §           HARRIS COUNTY, T E X A S
                                             §
KROGER TEXAS L.P. D/B/A                      §
KROGER TEXAS L.P. NO. 34,                    §
                                             §
       Defendant.                            §           215th JUDICIAL DISTRICT




                         DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Kroger Texas L.P. d/b/a Kroger Texas L.P. 34, Defendant in the

above entitled and numbered cause, and in answer to the Plaintiff’s pleadings on file

herein, would respectfully show unto the Court as follows:

                                        A.
                                  GENERAL DENIAL

       1.     Defendant asserts a general denial as is authorized by Rule 92 of the Texas

Rules of Civil Procedure, and respectfully request that Plaintiff be required to prove the

charges and allegations against this Defendant by the evidence as is required by the laws

of the State of Texas.

                                         B.
                                   CREDIT / OFFSET

       2.     In the unlikely event that Defendant is found liable to Plaintiff, Defendant

affirmatively pleads that it is entitled to a dollar-for-dollar credit/offset for any and all
    Case 4:21-cv-02723 Document 1-2 Filed on 08/20/21 in TXSD Page 8 of 13




sums Plaintiff has received or may hereafter receive by way of any and all payments or

settlements of any claims, causes of action, or potential causes of action arising out of the

incident made the basis of this lawsuit. This written election is being made pursuant to

§33.012(b)(1) of the Texas Civil Practice & Remedies Code.

                                        C.
                              RIGHT TO SUPPLEMENT

       3.     Defendant respectfully reserves the right at this time to amend this Original

Answer to the Plaintiff’s allegations after said Defendant has had the opportunity to

investigate more closely these claims, as is the right and privilege of said Defendant

under the Rules of Civil Procedure and the laws of the State of Texas.

                                       D.
                              DISCOVERY DOCUMENTS

       4.     By way of further Answer, Defendant hereby gives actual notice to the

Plaintiff, that any and all documents produced during discovery may be used against the

party Plaintiff, if any, at any pre-trial proceeding and/or trial of this matter without the

necessity of authenticating the document. This notice is given pursuant to Rule 193.7 of

the Texas Rules of Civil Procedure.

                                         E.
                                 PAID OR INCURRED

       5.     Defendant invokes §41.0105 of the Texas Civil Practice and Remedies

Code and requests that, to the extent Plaintiff seeks recovery of medical or healthcare

expenses, the evidence to prove such loss be limited to the amount actually paid by or on

behalf of the Plaintiff, as opposed to the amount charged.
    Case 4:21-cv-02723 Document 1-2 Filed on 08/20/21 in TXSD Page 9 of 13




                                         F.
                                NET LOSS REDUCTION
       6.     Defendant also invokes §18.091 of the Texas Civil Practice and Remedies

Code and requests that, to the extent that Plaintiff seeks recovery for loss of earnings,

loss of earning capacity, loss of contributions of a pecuniary value, or a loss of

inheritance, that the evidence to prove such loss must be present in the form of a net

loss after reduction for income tax payments or unpaid tax liability. Defendant further

requests that the Court instruct the jury as to whether any recovery for compensatory

damages sought by Plaintiff is subject to federal income taxes.


                                     G.
                           CONTRIBUTORY NEGLIGENCE
       7.     Defendant contends that the Plaintiff failed to keep a proper lookout and

this failure contributed to the Plaintiff’s accident. The Plaintiff was well aware of the

open and obvious condition. Thus, Defendant contends that the conduct on the part of

the Plaintiff was the sole cause or a contributory factor in bringing about the Plaintiff’s

alleged injuries.
                                            H.
                                         NO DUTY
       8.     The Plaintiff was well aware of the open and obvious condition. Thus,

Defendant had no duty to warn of the condition.


                                             I.
                                       JURY DEMAND

       9.     Defendant herein demands a trial by jury on all contested fact issues. On

this date, a jury fee has been paid.
    Case 4:21-cv-02723 Document 1-2 Filed on 08/20/21 in TXSD Page 10 of 13




       WHEREFORE, PREMISES CONSIDERED, the above-named Defendant,

Kroger Texas L.P. d/b/a Kroger Texas L.P. 34, having fully answered herein, prays that

Plaintiff take nothing by reason of this suit, and that Defendant be discharged.

Defendant prays further that all court costs expended or incurred in this cause be

assessed and taxed against Plaintiff, and for all such other and further relief, both

general and special, at law and in equity, to which Defendant may show itself justly

entitled.

                                        Respectfully submitted,

                                        GERMER, PLLC


                                        By:
                                              TROY A. WILLIAMS
                                              State Bar No. 00788678
                                              VALERIE LY
                                              State Bar No. 24053692
                                        America Tower
                                        2929 Allen Parkway, Suite 2900
                                        Houston, Texas 77019
                                        Telephone: (713) 650-1313
                                        Facsimile: (713) 739-7420
                                        E-Mail: twilliams@germer.com
                                        E-Mail: vly@germer.com

                                        ATTORNEYS FOR DEFENDANT
                                        KROGER TEXAS L.P. D/B/A
                                        KROGER TEXAS L.P. 34
   Case 4:21-cv-02723 Document 1-2 Filed on 08/20/21 in TXSD Page 11 of 13




                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument
has been duly served on the following counsel through the Court’s e-service on this the
11th day of August, 2021:

      jason@holladaylaw.com
      R. Jason Holladay
      Holladay Law Firm
      8777 W. Rayford Road, Suite 104
      Spring, Texas 77389
      Attorney for Plaintiff



                                                TROY A. WILLIAMS
     Case 4:21-cv-02723 Document 1-2 Filed on 08/20/21 in TXSD Page 12 of 13




                                     NO. 2021-44185

ANISSA MEDINA,                                §          IN THE DISTRICT COURT OF
                                              §
        Plaintiff,                            §
                                              §
v.                                            §          HARRIS COUNTY, T E X A S
                                              §
KROGER TEXAS L.P. D/B/A                       §
KROGER TEXAS L.P. NO. 34,                     §
                                              §
       Defendant.                             §          215th JUDICIAL DISTRICT



                     RULE 216 REQUEST FOR JURY TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

       In accordance with the provisions of Rule 216 of the Texas Rules of Civil

Procedure, Defendant, Kroger Texas L.P. d/b/a Kroger Texas L.P. No. 34, requests that

when this case proceeds to trial it be placed on the Court’s jury trial docket.

                                           Respectfully submitted,

                                           GERMER, PLLC


                                           By:
                                                 TROY A. WILLIAMS
                                                 State Bar No. 00788678
                                                 VALERIE LY
                                                 State Bar No. 24053692
                                           America Tower
                                           2929 Allen Parkway, Suite 2900
                                           Houston, Texas 77019
                                           Telephone: (713) 650-1313
                                           Facsimile: (713) 739-7420
                                           E-Mail: twilliams@germer.com
                                           E-Mail: vly@germer.com

                                           ATTORNEYS FOR DEFENDANT
                                           KROGER TEXAS L.P. D/B/A
                                           KROGER TEXAS L.P. 34
   Case 4:21-cv-02723 Document 1-2 Filed on 08/20/21 in TXSD Page 13 of 13




                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument
has been duly served on the following counsel through the Court’s e-service on this the
11th day of August, 2021:

      jason@holladaylaw.com
      R. Jason Holladay
      Holladay Law Firm
      8777 W. Rayford Road, Suite 104
      Spring, Texas 77389
      Attorney for Plaintiff



                                                TROY A. WILLIAMS
